IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 22, 2010
                                      No. 09-41114
                                    c/w No. 10-40082                       Lyle W. Cayce
                                   Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DARYL SAM,

                                                  Defendant-Appellant



                   Appeals from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:09-CR-30-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Daryl Sam has moved
for leave to withdraw from representation in Sam’s direct criminal appeal and
in his appeal from the denial of a motion for relief pursuant to 18 U.S.C.
§ 3582(c)(2). Counsel has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967). Sam has filed a response. IT IS ORDERED that Sam’s



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 09-41114
                             c/w No. 10-40082

appeals are CONSOLIDATED. Our independent review of the record, counsel’s
briefs, and Sam’s response discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motions for leave to withdraw are GRANTED, counsel is
excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




                                     2